DETAILED ACTION

Applicant submission filed on 01/18/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. (JP2010074927, hereinafter Harada).

Referring to claim 1, Harada discloses a protective member (5 in figures 5-6 and 8) for a wire harness (4) having a branching point between a trunk harness and a branch harness (a branching point between a trunk portion at 4 and a branch portion 7), 
the protective member (5) comprising: 
a protective sheet portion (a protective sheet portion 11 including 1 and 2, figures 6 in view of 5) to be wound around an outer circumference of at least the trunk harness near the branching point (around the trunk portion at 4 near the branching point); and 
(pair of 12 ) extending from two parts on the protective sheet portion (two parts of the protective sheet portion 11 including 1 and 2 ) and to be wound around on the trunk harness (the trunk portion at 4) at the two parts on the protective sheet portion (at the two parts on the protective sheet portion), the branching point being between the two parts (the branching point being between the two parts , figure 5), 
wherein the two parts are positioned at both ends of the protective sheet portion in a direction in which the trunk harness extends (see figure 6),
  the pair of band-shaped fixing strip portions being smaller in thickness than the two parts of protective sheet portion (a thickness of 1-2 at the two parts having higher thickness than a thickness of 12 having 1, see figures 6 and 8) 


Referring to claim 2, Harada discloses the protective member according to Claim 1, Wherein the protective sheet portion comprises
a first base member (1, see below figure 6); and
 a second base member (2) stacked on the first base member (1) on a region of the protective sheet portion (the protective sheet portion 11 including 1 and 12), 
wherein the pair of band-shaped fixing strip portions (Y) extend from the first base member (1).

 Referring to claim 4, Harada discloses a branching structure comprising: 
(a branching point between a trunk portion at 4 and a branch portion 7); and 
the protective member according to claim 1, 
the protective member (5) is attached to the branching point to wind the protective sheet portion around the outer circumference of at least the trunk harness near the branching point (the branching point around the trunk harness), and to wind the pair of band-shaped fixing strip portions (12) extending from the protective sheet portion around the trunk harness at the two parts to sandwich the branching point (see the two parts in rejection of claim 1 and figures 5-6 of Harada).

Referring to claim 5, Harada discloses the protective member according to Claim 3, wherein the second base member has an adhesive layer configured to bond the second base member of the protective sheet portion to the outer circumference of the trunk harness (see 3 on 2 in figure 8).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamano et al. (JP3220854U, hereinafter Yamano).

Referring to claim 1, Yamano discloses a protective member (1 in figures 2 and 4-5) for a wire harness (8) having a branching point between a trunk harness and a branch harness (a branching point between trunk wire 82 and branch wire 82), 
the protective member (1) comprising: 
(a protective sheet portion at 5  including  2-3 and 6-7, figures 2 and 4-5) to be wound around an outer circumference of at least the trunk harness near the branching point (around the trunk wire 82 at 4 near the branching point; paragraph 0022 states, ‘as shown in FIGS. 4 and 5, in one embodiment of the present invention, the portions A and D are wound around the wire bundle 82 as the main wire”); and 
a pair of band-shaped fixing strip portions (A and D ) extending from two parts on the protective sheet portion (two parts of the protective sheet portion at 5 from where A and D extends ) and to be wound around on the trunk harness (the trunk wire 82) at the two parts on the protective sheet portion (at the two parts on the protective sheet portion), the branching point being between the two parts (the branching point being between the two parts), 
wherein the two parts are positioned at both ends of the protective sheet portion in a direction in which the trunk harness extends (see figure 2),
  the pair of band-shaped fixing strip portions being smaller in thickness than the two parts of protective sheet portion (a thickness of the two parts having higher thickness than a thickness of 12 having 1, see figure 2) 


Referring to claim 2, Yamano discloses the protective member according to Claim 1, Wherein the protective sheet portion comprises
a first base member (2, see below figure 2 of Yamano); and
(7) stacked on the first base member (1) on a region of the protective sheet portion (the protective sheet portion 11 including 1 and 12), 
wherein the pair of band-shaped fixing strip portions (A and B) extend from the first base member (7).

Referring to claim 3, Yamano discloses the protective member according to Claim 2, wherein the first base member comprises a first resin (paragraph 0011 of Yamano states, “the substrate 2 is preferably…a polyamide woven fabric”) and the second base member comprises a second resin (paragraph 0013 of Yamano states, “The protective layer 6 is made of a woven fabric adhesive sheet in which the base material is a polyethylene terephthalate fabric”) different from the first resin.


 Referring to claim 4, Yamano discloses a branching structure comprising: 
the wire harness having the branching point between the trunk harness and the branch harness (a branching point between a trunk wire 82 and a branch wire 81); and 
the protective member according to claim 1, 
the protective member (1) is attached to the branching point to wind the protective sheet portion around the outer circumference of at least the trunk harness near the branching point (the branching point around the trunk wire 82), and to wind the pair of band-shaped fixing strip portions (A and D) extending from the protective (see the two parts in rejection of claim 1 and figures 4-5 of Yamano).

Referring to claim 5, Yamano discloses the protective member according to Claim 3, wherein the second base member has an adhesive layer configured to bond the second base member of the protective sheet portion to the outer circumference of the trunk harness (see 6 on 7 in figure 2 of Yamano).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Naoki or alternatively Naoki in view of Yamano et al. (JP3220854U, hereinafter Yamano).

Referring to claim 3, Harada discloses the protective member according to Claim 2, wherein the first base member comprises a first resin and the second base member comprises a second resin (Various materials such as PVC, polyolefin, polyester, and the like can be used as the material for the fixing sheet 1 (see paragraph 0012) and the protective member 2).

Harada explicitly does not disclose wherein a second resin different from the first resin.
It would have been obvious to one of the ordinary skills before the effective filing date of the claimed invention to modify the protective member of Noaki to have a second resin different from the first resin. One ordinary skill in the art use different material as a second resin and the first resin. In order to get certain characteristic such as certain degree of flexibility, certain degree of cushioning to protect the wire harness from damage and the electric wires are bundled and fixed.

Alternatively, Yamano discloses the protective member according to Claim 2, wherein the first base member comprises a first resin (paragraph 0011 of Yamano states, “the substrate 2 is preferably…a polyamide woven fabric”) and the second base member comprises a second resin (paragraph 0013 of Yamano states, “The protective layer 6 is made of a woven fabric adhesive sheet in which the base material is a polyethylene terephthalate fabric”) different from the first resin.

It would have been obvious to one of the ordinary skills before the effective filing date of the claimed invention to modify the protective member of Noaki to have a second resin different from the first resin as taught by in order to get certain 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. (Applicant arguments are based on embodiment shown in figure 4 of Harada, therefore, not considered, herein, new rejection provided based on another embodiment shown in figure 6 of Harada, and also Yamano). 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                         /PARESH PAGHADAL/Primary Examiner, Art Unit 2847